Citation Nr: 0824769	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-42 693	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  

In March 2007, the veteran presented testimony at a personal 
hearing conducted at the RO before the undersigned Veterans 
Law Judge (VLJ).  A transcript of this personal hearing is in 
the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  VA examination

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007). 

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2007).

The veteran contends that he has PTSD as the result of 
physical abuse by his drill instructor.  The veteran added 
that this drill instructor was court martialed, demoted, and 
discharged for his actions based in part on his testimony at 
his trial.  In August 2003, VA received information from the 
Department of the Navy which reflected that the drill 
instructor in question, G.L.P., was court-martialed in July 
1976 and discharged with a bad conduct discharge and was 
reduced to the grade of private.  Further, several of the 
charges involved maltreatment of the veteran, such as 
stepping on his hand, striking him in the chest, and knocking 
his head against the head of another private.  Thus, there 
appears to be corroborating evidence to support the veteran's 
alleged in-service stressor.

Further, in VA treatment records dated in October 2001, there 
was a notation that the veteran had a history of PTSD and it 
was indicated that his father abused him as a child.  In 
April 2003, the veteran was given the primary diagnoses of 
depression, anxiety, and polysubstance dependence and 
secondary diagnoses of past substance induced psychotic 
disorder, "PTSD" from military and childhood abuse trauma 
with repeated disturbing memories, and a personality 
disorder.  

However, the Board notes that the veteran has been diagnosed 
with numerous psychiatric disorders since his separation from 
service.  In fact, during service in October 1976, he was 
given the tentative diagnosis of emotionally unstable 
personality with signs of immaturity and hypomania behavior.  
Moreover, his most recent treatment records dated in 2006 
reflected that he does not have a diagnosis of PTSD but 
instead was diagnosed with bipolar disorder and panic 
attacks.  As such, because the veteran has been diagnosed 
with several psychiatric disorders, there is evidence in the 
record that the veteran was assessed as having PTSD 
symptomatology, and there is corroborating evidence of his 
alleged stressor, the Board finds that an examination is 
necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board notes that during his March 2007 
hearing, the veteran testified that he received treatment at 
the Bay Pines VAMC until a few months prior to the hearing 
date.  The veteran also stated that he currently received 
treatment for his alleged PTSD from a private doctor who he 
would not identify.  Although the undersigned VLJ held the 
record open for the veteran to submit evidence from this 
treatment provider, the veteran did not do so.  The Board 
notes that the last VA records in the claims file are dated 
in April 2006.  As such, on remand, VA records dated from 
April 2006 to the present should be obtained and the veteran 
should be afforded another opportunity to submit treatment 
records from his private doctor.  

The Board also notes that the veteran has not been provided 
with the provisions of 38 C.F.R. § 3.304(f)(3), which govern 
claims for PTSD based on an alleged personal assault.  
Therefore, on remand, the veteran should be notified of these 
provisions.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain treatment 
records from the Bay Pines VAMC from April 
2006 to the present and associate them 
with the claims file.  

2.  The veteran should be provided with a 
VCAA letter which contains the development 
material for a PTSD claim based on 
personal assault pursuant to 38 C.F.R. 
§ 3.304(f)(3).  Additionally, the veteran 
should be afforded an opportunity to 
identify any additional treatment he 
received for his alleged PTSD, including 
the private treatment records he 
identified during his March 2007 hearing.  

3.  After obtaining as much of the above 
mentioned evidence as possible, the 
veteran should be scheduled for a VA PTSD 
examination. 

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of PTSD and any other 
psychiatric disorders, if present.  If it 
is not possible to provide a specific 
diagnosis, so state.  

b.  If PTSD is found, state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's PTSD is the result of the 
physical abuse by G.L.P., as opposed to 
being due to some other factor or factors 
including childhood abuse by his father.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
claim of service connection for PTSD 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
provided a supplemental statement of the 
case (SSOC) which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




